Exhibit 10.1

THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND NEITHER SUCH SHARES NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, TRANSFERRED, ENCUMBERED OR OTHERWISE
DISPOSED OF IN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR BENEFIT OF ANY U.S.
PERSON, UNLESS AND UNTIL REGISTERED UNDER THE ACT OR THE COMPANY HAS RECEIVED AN
OPINION OF COUNSEL FOR THE HOLDER, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO COUNSEL FOR THE COMPANY, THAT SUCH OFFER, SALE, TRANSFER,
ENCUMBRANCE OR DISPOSITION IS IN COMPLIANCE WITH THE ACT. ACCORDINGLY, THE
SHARES ARE BEING OFFERED AND SOLD ONLY OUTSIDE OF THE UNITED STATES IN
COMPLIANCE WITH REGULATIONS PROMULGATED UNDER THE ACT.

LOCK-UP LETTER

October 3, 2014

Qumu Corporation
7725 Washington Avenue South
Minneapolis, MN 55439

 

 

 

 

Re:

Shares of Qumu Corporation (“Qumu”)

Ladies and Gentlemen:

This letter agreement (this “Agreement”) is made by the undersigned pursuant to
that certain Share Purchase Agreement (the “Majority Share Purchase Agreement”)
dated the same date as this Agreement, 2014 by and among Qumu, Sumit Neil Vishnu
Rai, Robert Long, Andromeda Capital Partners LLP, Realise Capital Partners LLP
and the share purchase agreements (which collectively, with the Majority Share
Purchase Agreement are defined in this Agreement as, the “Share Purchase
Agreements,”), dated the same date as this Agreement, between the Qumu and the
remaining shareholders of Kulu Valley Ltd (“Kulu”), pursuant to which Qumu will
acquire all of the equity interest in Kulu.

Pursuant to the Share Purchase Agreements, the undersigned will receive shares
of common stock, $0.01 par value of Qumu (the “Common Stock”). In recognition of
the benefits that the Share Purchase Agreements will confer upon the
undersigned, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned agrees with Qumu
that:

 

 

1.

The term “Completion Date” shall have the same meaning as set forth in the Share
Purchase Agreements.


--------------------------------------------------------------------------------




 

 

2.

The term “Lock-Up Shares” shall mean the shares of Common Stock issued to the
undersigned pursuant to the Share Purchase Agreements.

 

 

3.

The term “Restricted Period” shall mean the period of time from the date hereof
until the lapse of restrictions of Section 4(i), (ii) and (iii) below, which
restrictions shall lapse as 365 days following the Completion Date.

 

 

4.

During the Restricted Period, the undersigned will not, without the prior
written consent of Qumu, directly or indirectly, (i) offer, pledge, hypothecate,
sell, assign, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant for
the sale of, or otherwise dispose of or transfer any of the Lock-Up Shares or
any securities convertible into or exchangeable or exercisable for the Lock-Up
Shares; (ii) enter into any swap or any other agreement or any transaction that
transfers, in whole or in part, directly or indirectly, the economic consequence
of ownership of the Lock-Up Shares, whether any such swap or transaction is to
be settled by delivery of the Lock-Up Shares or other securities, in cash or
otherwise; or (iii) engage in any short selling of the Lock-Up Shares.

 

 

5.

Other than the restrictions identified in Section 4, the undersigned shall have
all other rights of a shareholder of Qumu, including, but not limited to, the
right to vote and receive dividends on the Lock-Up Shares.

 

 

6.

Notwithstanding Section 4, the undersigned may transfer the Lock-Up Shares with
the prior written consent of Qumu or to satisfy indemnification or warranty
obligations of the undersigned to Qumu under the Share Purchase Agreements
pursuant to the terms of such agreements. The undersigned acknowledges that Qumu
may choose to, but is not required to, use the Lock-Up Shares to satisfy the
undersigned’s indemnification or warranty obligations under the Share Purchase
Agreements.

 

 

7.

The certificates representing the Lock-Up Shares will be held in custody by Qumu
until the earlier (i) the Restricted Period has lapsed or (ii) Qumu has redeemed
the Lock-Up Shares to satisfy the undersigned’s indemnification obligations
referenced in Section 6. Simultaneously with the execution and delivery of this
Agreement, the undersigned will deliver to Qumu one or more stock powers
endorsed in blank relating to the Lock-Up Shares. Upon expiration of the
restrictions applicable to all or any portion of the Restricted Shares, at the
request of the undersigned, Qumu will deliver or cause to be delivered to the
undersigned a certificate or certificates representing the Lock-Up Shares for
those shares to which the restrictions shall have expired. Upon forfeiture of
all or any portion of the Lock-Up Shares in accordance with Section 6, the
certificate or certificates representing the forfeited Lock-Up Shares will be
canceled.

 

 

8.

The undersigned now has and, except as contemplated by Section 6, for the
duration of this Agreement will have, good and marketable title to the Lock-Up
Shares, free and clear of all liens, encumbrances, and claims whatsoever. The
undersigned also agrees and consents to the entry of stop transfer instructions
with Qumu’s transfer agent and registrar


--------------------------------------------------------------------------------




 

 

 

against the transfer of the Lock-Up Shares, except in compliance with this
Agreement. In furtherance of the foregoing, Qumu and its transfer agent are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Agreement. Additionally, Qumu’s
transfer agent is hereby authorized to note the restrictions against transfer of
the Lock-Up Shares of this Agreement in its book entry records and, if any of
the Lock-Up Shares are issued in certificated form, Qumu’s transfer agent is
authorized to place a legend upon such certificate stating the restrictions of
this Agreement.

 

 

9.

The undersigned represents and warrants that the undersigned has full power and
authority to enter into this Agreement. The undersigned agrees that the
provisions of this Agreement shall be binding also upon the successors, assigns,
heirs and personal representatives of the undersigned.

 

 

10.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.


 

 

 

Very truly yours,

 

 

 

SHAREHOLDER

 

 

 

By:

 

 

Name:

 

 

Its:

 

 


--------------------------------------------------------------------------------